            Case 7:16-cv-06613-AEK Document 131 Filed 05/19/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
Mauricio E. Zavala Artiega,

                                   Plaintiff,                    OPINION AND ORDER

                 -against-                                       16 Civ. 6613 (AEK)

Griffin Organics, Inc., et al.,

                                    Defendants.
-------------------------------------------------------------X

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J. 1
        Plaintiff Mauricio E. Zavala Artiega (“Zavala Artiega”) commenced this action on

August 22, 2016, asserting claims against Defendants Griffin Organics, Inc., Griffin’s

Landscaping Corp., Hilltop Nursery and Garden Center, Inc., and Glen Griffin for violations of

the Fair Labor Standards Act (“FLSA”) and New York Labor Law (“NYLL”) based on the

alleged failure to pay overtime wages and provide proper wage and hour notices and wage

statements. ECF No. 1. 2 Before the Court is the parties’ application for approval of a settlement

agreement in accordance with Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir.

2015). For the reasons that follow, the Court APPROVES the settlement agreement.




        1
         The parties consented to the jurisdiction of Magistrate Judge Lisa Margaret Smith
pursuant to 28 U.S.C. § 636(c) on May 22, 2017. ECF No. 43. The case was reassigned to the
undersigned on October 15, 2020.
        2
          The complaint was filed on behalf of Zavala Artiega as well as “FLSA Collective
Plaintiffs, and the Class.” As set forth in greater detail below, no class was ever approved in this
action, and the proposed settlement is only as to Zavala Artiega’s individual FLSA claims.
Accordingly, the Clerk of the Court is directed to amend the caption of this case as set forth
herein. See Warren v. Aba Noub, Ltd., No. 21 Civ. 365 (SHS), 2021 WL 1841685, at *2
(S.D.N.Y. May 7, 2021).
           Case 7:16-cv-06613-AEK Document 131 Filed 05/19/21 Page 2 of 11




                                               DISCUSSION

           1.      Legal Standards

           In the Second Circuit, “parties cannot privately settle FLSA claims with a stipulated

dismissal with prejudice under Federal Rule of Civil Procedure 41 absent the approval of the

district court or the [United States] Department of Labor.” Fisher v. SD Prot. Inc., 948 F.3d 593,

599 (2d Cir. 2020). Thus, a district court in this Circuit must review a proposed FLSA

settlement and determine whether it is fair and reasonable. See, e.g., Cronk v. Hudson Valley

Roofing & Sheetmetal, Inc., No. 20 Civ. 7131 (KMK), 2021 WL 38264, at *2 (S.D.N.Y. Jan. 5,

2021). When reviewing a proposed settlement agreement in an FLSA case, district courts

consider the “totality of circumstances,” Wolinsky v. Scholastic, Inc., 900 F. Supp. 2d 332, 335

(S.D.N.Y. 2012), to assess whether the agreement is fair and reasonable, including the following

factors:

                (1) the plaintiff's range of possible recovery; (2) the extent to which the
                settlement will enable the parties to avoid anticipated burdens and
                expenses in establishing their respective claims and defenses; (3) the
                seriousness of the litigation risks faced by the parties; (4) whether the
                settlement agreement is the product of arm’s-length bargaining between
                experienced counsel; and (5) the possibility of fraud or collusion.

Fisher, 948 F.3d at 600 (quoting Wolinsky, 900 F. Supp. 2d at 335). In addition, the following

factors “weigh against approving a settlement”:

                (1) the presence of other employees situated similarly to the claimant; (2)
                a likelihood that the claimant’s circumstance will recur; (3) a history of
                FLSA non-compliance by the same employer or others in the same
                industry or geographic region; and (4) the desirability of a mature record
                and a pointed determination of the governing factual or legal issue to
                further the development of the law either in general or in an industry or in
                a workplace.

Wolinsky, 900 F. Supp. 2d at 336 (quotation marks omitted). “[T]here is a strong presumption in

favor of finding a settlement fair, as the Court is generally not in as good a position as the parties



                                                      2
        Case 7:16-cv-06613-AEK Document 131 Filed 05/19/21 Page 3 of 11




to determine the reasonableness of an FLSA settlement.” Fang Xiao v. Grand Sichuan Int’l St.

Marks, Inc., No. 14 Civ. 9063, No. 15 Civ. 6361 (RA), 2016 WL 4074444, at *2 (S.D.N.Y. July

29, 2016) (quotation marks omitted).

       2.      Procedural History

       This case has a long and complex history, which was summarized in prior decisions and

orders issued by Judge Smith in 2017, 2018, and 2019. See ECF Nos. 71, 90, 103. The Court

assumes the parties’ familiarity with all prior proceedings and will not describe them in detail

here, except as needed to address the instant application.

       The settlement terms for which the parties seek approval are embodied in a Term Sheet,

which was agreed to by the parties in connection with a private mediation. See ECF No. 130

(“Cheeks Application”) Ex. A (“Term Sheet”). Most of the provisions in the Term Sheet are not

being presented to this Court for review or approval as part of the Cheeks Application. Indeed,

nearly the entire Term Sheet addresses a contemplated “Class Settlement,” which purportedly

would serve as a resolution of a yet-to-be-filed action in New York State court. This unusual

bifurcated approach to claims was the product of a negotiated resolution by the parties in private

mediation, and disputes about the meaning and enforceability of that Term Sheet have consumed

considerable time and attention as part of this matter. See ECF Nos. 71, 90, and 103. But at

status conferences before this Court on December 11, 2020 and January 5, 2021, as well as in the

Cheeks Application, the parties have made clear that the request for settlement approval here is

narrow: the only issue being presented for review is the settlement of the FLSA claim of

individual plaintiff Zavala Artiega, and the only claims that would be fully released as part of

this proposed settlement are Zavala Artiega’s FLSA claims. See Cheeks Application at 2.




                                                 3
           Case 7:16-cv-06613-AEK Document 131 Filed 05/19/21 Page 4 of 11




       3.       FLSA Settlement Terms

       The Term Sheet includes only one term, the “Individual Settlement,” specifically devoted

to the settlement of Zavala Artiega’s individual FLSA claims. That term states:

             The parties agree that for the case under 16-cv-6613, filed in the Southern
             District of New York, only the federal claims will be dismissed with
             prejudice. The settlement for Mauricio Zavala’s federal claims, inclusive
             of legal fees, will be $15,000 paid by Defendants, jointly and severally.
             The parties agree that Plaintiff will have the option of transferring the case
             to the magistrate judge, to which Defendants will agree. Payment of the
             Individual Settlement Amount shall be paid to the escrow of the
             Administrator (Arden Claims Service) by July 1, 2017.[ 3]

Term Sheet at 1. Only the “Individual Settlement” requires the Court’s approval and is the

subject of the Cheeks Application. Although not included in the “Individual Settlement”

provision, the parties have allocated one-third of the total settlement payment to attorneys’ fees

and costs, which is consistent with the separate “Attorneys’ Fees” provision in the Term Sheet

related to the settlement of the future state court class action. See Term Sheet at 2 (“Attorneys’

Fees: 1/3 of Settlement Amount plus expenses. Defendants will not contest the Attorneys’ Fees

and expenses. Attorneys’ Fees and expenses shall be paid out of the Settlement Amount.”). The

parties have thus proposed that Zavala Artiega’s counsel be paid $5,000 of the total $15,000 for

attorneys’ fees and costs.

       4.       Analysis

       Having reviewed the parties’ submissions in support of the proposed settlement, factored

in the Court’s understanding that the parties engaged in an extended mediation and arbitration

process through which they agreed to resolve the case, and considered the totality of the


       3
          The Cheeks Application notes that “the settlement has already been fully funded by
Defendants to Plaintiff’s counsel’s escrow account . . ..” Id. at 2. This modification of the
escrow arrangement from the language in the Term Sheet is a procedure expressly agreed to by
the parties on the record during the January 5, 2021 status conference.



                                                   4
           Case 7:16-cv-06613-AEK Document 131 Filed 05/19/21 Page 5 of 11




circumstances, the Court finds that the parties’ proposed settlement of Zavala Artiega’s FLSA

claims is fair and reasonable. The Court’s consideration is limited only to Zavala Artiega’s

FLSA claims, and the Court makes no findings whatsoever regarding those aspects of the Term

Sheet that pertain to any other potential claims involving Zavala Artiega or any other parties.

       With respect to the “Individual Settlement” of Zavala Artiega’s FLSA claims, all five

Wolinsky factors weigh in favor of approval. First, the settlement agreement provides for a total

settlement payment of $15,000, with $10,000 payable to Zavala Artiega and $5,000 payable to

his counsel as attorneys’ fees and costs. According to Zavala Artiega’s calculations, his best

possible recovery on his claims for overtime wages under the FLSA would be $36,109.00. 4

Cheeks Application Ex. B. Plaintiff’s counsel provided detailed breakdowns of hours (including

overtime hours) worked by Zavala Artiega during seven separate time periods, the salary he



       4
         Although Zavala Artiega’s complaint sought liquidated damages in connection with his
FLSA claims, his calculations for purposes of the settlement review specifically carve out
potential damages for Zavala Artiega’s “New York Labor Law claims, Wage Theft Prevention
Act statutory penalties, or liquidated damages, as such will be part of the Plaintiff’s to-be-filed
lawsuit in state court.” Cheeks Application at 2 n.1.

        Liquidated damages are available under the statutory framework of the FLSA. “The
FLSA provides that an employer who underpays an employee is ‘liable to the employee or
employees affected in the amount of their unpaid minimum wages, or their unpaid overtime
compensation, as the case may be, and in an additional equal amount as liquidated damages.’”
Rana v. Islam, 887 F.3d 118, 122 (2d Cir. 2018) (quoting 29 U.S.C. § 216). Liquidated damages
also are available to plaintiffs who bring suit under the NYLL—indeed, there are “no meaningful
differences” between the liquidated damages provisions of the FLSA and NYLL. Id. at 122-23.
But the Second Circuit has determined that “the NYLL and FLSA [do] not allow[] duplicative
liquidated damages for the same course of conduct.” Id. at 123. Thus, if Zavala Artiega were to
recover liquidated damages under the FLSA, he would be precluded from recovering liquidated
damages under the NYLL for the same alleged violations. Because the Cheeks Application
makes clear that Zavala Artiega is preserving his ability to seek liquidated damages under the
NYLL as part of his forthcoming state court lawsuit, Zavala Artiega cannot also recover
liquidated damages under the FLSA. Therefore, it is appropriate for Plaintiff’s counsel to have
excluded the possibility of FLSA liquidated damages in assessing the total possible FLSA
recovery for Zavala Artiega.



                                                 5
        Case 7:16-cv-06613-AEK Document 131 Filed 05/19/21 Page 6 of 11




earned during each of those periods, and the overtime wages to which he allegedly was entitled.

Id. The settlement amount of $10,000 constitutes approximately 27.7 percent of the total amount

to which Zavala Artiega claims he would have been entitled had he prevailed at trial. This

percentage of recovery is in line with recovery amounts in other FLSA cases in this District

where courts have approved settlement terms. See, e.g., Santos v. YMY Mgmt. Corp., No. 20

Civ. 1992 (JPC), 2021 WL 431451, at *1 (S.D.N.Y. Feb. 8, 2021) (collecting cases). Notably,

according to Defendants’ calculations, Zavala Artiega is entitled to $10,000 in overtime wages,

Cheeks Application Ex. C; if Defendants’ assessment is correct, Zavala Artiega’s settlement

would amount to a 100 percent recovery of his damages.

        Second, the settlement will enable the parties to avoid significant additional expenses and

burdens associated with establishing their claims and defenses. Given the extended efforts to

attempt to resolve this case through mediation rather than through litigation, additional discovery

would be necessary if this case were to proceed to trial; the history of this case also makes it

likely that there would be further motion practice prior to any trial; and of course, the trial itself

would present substantial additional burdens and expenses.

        Third, the parties would have faced significant litigation risks if this case had proceeded

to trial. Defendants generally deny Zavala Artiega’s claims and contest the periods of time

during which he worked, the number of hours that he worked, and the hourly rates he was paid,

and suggest that the maximum possible recovery for Zavala Artiega’s unpaid overtime wages

would be $10,000. Compare Cheeks Application Ex. B with Cheeks Application Ex. C. As

explained in the Cheeks Application, “[i]n connection with mediation, Defendants provided

detailed records of Plaintiff’s timecards demonstrating the number of hours worked and payroll

records stating the hourly rates paid to Plaintiff, which at times include payment of overtime




                                                   6
         Case 7:16-cv-06613-AEK Document 131 Filed 05/19/21 Page 7 of 11




hours at an overtime rate. Based on Defendants’ records, Plaintiff’s backwages [sic] equal

approximately $10,000.00.” Id. at 2. Although Zavala Artiega “contests the validity of

Defendants’ records,” he acknowledges that there is a risk that Defendants will be “able to

convince a jury that Plaintiff worked less time, hours or that he was paid a proper overtime rate

and was paid for all hours worked . . ..” Id. Because of the anticipated risks and costs involved

in pursuing this matter through discovery and trial, settlement is an effective means of resolving

the litigation for all parties.

        Fourth, given the mediation process in which the parties engaged, with each side

represented by competent wage and hour counsel, there is no question that the proposed

settlement, as set forth in the Term Sheet, is the product of arm’s-length bargaining between

experienced counsel.

        Fifth, the Court has no reason to believe that the proposed settlement is the product of

fraud or collusion.

        Moreover, the factors set forth in Wolinsky that weigh against approving a settlement do

not counsel against settlement approval here. Although Zavala Artiega originally filed this case

as a proposed collective and class action, Zavala Artiega never completed the process of seeking

certification of the complaint as a collective action pursuant to 29 U.S.C. § 216(b) or Rule 23 of

the Federal Rules of Civil Procedure, and instead proposes to settle this case individually. See

Gomez v. Midwood Lumber and Millwork, Inc., No. 17 Civ. 3064 (KAM) (JO), 2018 WL

3019877, at *1 n.2, *6 (approving individual settlement of FLSA claim originally filed as a

proposed class action); Warren, 2021 WL 1841685, at *2 (same). While there may be other

individuals with similar potential claims against these defendants, the settlement and dismissal of

Zavala Artiega’s FLSA claims will not adversely impact other similarly situated employees,




                                                 7
           Case 7:16-cv-06613-AEK Document 131 Filed 05/19/21 Page 8 of 11




whose claims are not being released as part of this settlement. Moreover, the Term Sheet

envisions the filing of a state court class action that would potentially safeguard the rights of

other employees, provide them with a potential financial recovery in connection with the

contemplated settlement of that action, and address broader allegations of non-compliance with

wage and hour laws by Defendants. In addition, given that the employment relationship between

Zavala Artiega and Defendants has ended, there is no likelihood that the circumstances that gave

rise to this lawsuit will recur. Further, the Court is not aware of a history of FLSA non-

compliance by these employers beyond that which is set forth in this lawsuit. And finally, the

complaint in this matter does not appear to raise novel factual or legal issues that would further

the development of law in this area.

       The Term Sheet also does not contain any problematic provisions that would preclude

court approval. There are no confidentiality or non-disparagement clauses. See Cortes v. New

Creators, Inc., No. 15 Civ. 5680 (PAE), 2016 WL 3455383, at *4 (S.D.N.Y. June 20, 2016)

(“The Agreement does not contain a confidentiality provision that would undermine the broad

remedial purposes of the FLSA, and plaintiffs are not precluded from discussing the settlement

of their FLSA and NYLL claims.”); see also Cheeks Application at 2 (highlighting the fact that

the proposed settlement does not include any provision regarding “confidentiality of settlement

terms”). Nor is there an overbroad or otherwise inappropriate release provision associated with

the release of Zavala Artiega’s FLSA claims. 5 As the Cheeks Application states, “the only

claims being released by this settlement are Plaintiff’s FLSA claims,” id. at 2; this type of narrow




       5
         The Term Sheet does include a provision defining “Released Claims,” but the context of
the Term Sheet makes clear that those contemplated releases would be part of the anticipated
settlement of the future state court class action, and are not meant to be construed as releases in
exchange for the individual settlement of Zavala Artiega’s FLSA claims.


                                                  8
        Case 7:16-cv-06613-AEK Document 131 Filed 05/19/21 Page 9 of 11




release is appropriate, see, e.g., Illescas v. Four Green Fields LLC, No. 20 Civ. 9426 (RA), 2021

WL 1254252, at *1 (S.D.N.Y. Apr. 5, 2021) (“Here, Plaintiff has agreed to release Defendants

from claims for unpaid wages and related damages arising under the FLSA, the NYLL, and

related regulations. . . . This release of claims is limited to the wage-and-hour issues asserted in

this action or related claims that could have been asserted. Similar releases are routinely

approved.”).

       Finally, with respect to attorneys’ fees and costs, the proposed settlement provides for

Zavala Artiega’s counsel to receive $5,000, one-third of the total settlement amount. “Courts in

this District routinely award one third of a settlement fund as a reasonable fee in FLSA cases.”

Santos, 2021 WL 431451, at *2 (quotation marks and brackets omitted). Ordinarily, “even when

the proposed fees do not exceed one third of the total settlement amount, courts in this Circuit

use the lodestar method as a cross check to ensure the reasonableness of attorneys’ fees.” Id.

(quotation marks omitted). Zavala Artiega’s counsel has not submitted contemporaneous time

records and hourly rate information that the Court would need to make a lodestar calculation.

Typically, the Court would require counsel to submit such documentation in support of an

attorneys’ fee award. However, this case—now almost five years old—has had a lengthy and

unusual history with which the Court is fully familiar. It has involved, among other things, two

mediations, the filing of a motion for conditional class certification (for which briefing was

completed by Plaintiff’s counsel, even though the motion was never fully briefed or decided),

five court conferences, a motion to enforce the settlement and/or compel arbitration, two

arbitration hearings, and a motion to confirm an arbitration award and for sanctions. See




                                                  9
        Case 7:16-cv-06613-AEK Document 131 Filed 05/19/21 Page 10 of 11




generally Docket Sheet; see also Cheeks Application at 4. 6 Under the particular circumstances

of this case, there is no question that in matters immediately before this Court alone, Plaintiff’s

counsel has expended time and effort that would lead to attorneys’ fees well in excess of the

$5,000 in fees that are proposed as part of this settlement, and it is clear that the fee award

represents a small fraction of the lodestar figure that counsel would submit. Accordingly, the fee

award here—which represents one-third of the total settlement amount—is fair and reasonable.

                                          CONCLUSION

       For the reasons set forth above, the Court finds the proposed settlement to be fair and

reasonable, and the individual settlement of Zavala Artiega’s FLSA claims, as set forth in the

Term Sheet filed at ECF No. 130-1, is hereby APPROVED.

       Zavala Artiega’s counsel shall receive $5,000 in attorneys’ fees and costs. Zavala

Artiega shall receive the balance of the settlement payment, $10,000.




       6
        Consistent with the Court’s understanding, Zavala Artiega’s counsel describes their
“more than four (4) years of work on this matter” as including

           interviewing the Plaintiff, investigating the identity of Defendants,
           preparing a Complaint, preparing damages calculations, preparing
           discovery requests, analyzing Defendants’ document production,
           preparing a pre-motion letter regarding motion for conditional collective
           certification, preparing submission [sic] for the first mediation, preparing
           for and attending the first mediation, preparing and filing a motion for
           conditional collective certification, negotiating with Defendants’ counsel,
           correspondence with Defendants’ counsel, correspondence with the Court,
           preparing submission [sic] for the second mediation, preparing for and
           attending the second mediation, preparing a settlement agreement, motion
           practice, hearings and conferences in connection with enforcement of the
           term sheet, arbitration proceedings, and preparing this submission.

Cheeks Application at 4.



                                                  10
       Case 7:16-cv-06613-AEK Document 131 Filed 05/19/21 Page 11 of 11




       The Court directs the parties to submit a stipulation, dismissing with prejudice Zavala

Artiega’s FLSA claims, on or before May 26, 2021, at which point this case can be closed. 7

       Because this action was never certified as a collective or class action, and because Zavala

Artiega settled this case individually, the Clerk of the Court is directed to amend the case caption

as follows:

              Mauricio E. Zavala Artiega,

                                          Plaintiff,

                          -against-

              Griffin Organics, Inc., et al.,

                                          Defendants.

Dated: May 19, 2021
       White Plains, New York

                                                            SO ORDERED.


                                                            ___________________________________
                                                            ANDREW E. KRAUSE
                                                            United States Magistrate Judge




       7
          The proposed stipulation submitted by the parties at ECF No. 130-4 is not sufficient for
these purposes for two reasons: (1) the stipulation does not include a dismissal with prejudice of
Zavala Artiega’s FLSA claims; and (2) in accordance with the amended caption, Plaintiff’s
counsel should be signing this stipulation only on behalf of Zavala Artiega, and not on behalf of
“Plaintiff, FLSA Collective Plaintiffs, and the Class.” If the parties also intend to dismiss Zavala
Artiega’s NYLL claims without prejudice, as contemplated by ECF No. 130-4, that dismissal
may also be included in the same document dismissing Zavala Artiega’s FLSA claims with
prejudice.


                                                       11
